DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 2, 3, 5, and 9 in the reply filed on 03/19/2021 is acknowledged.
Applicant’s amendment of claims 1, 6, and 8 in the reply filed on 03/19/2021 is acknowledged.
Claims 1, 4, 6-8, and 10 are under consideration in this Office Action. 

Allowable Subject Matter
Claims 1, 4, 6-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Kim et al., US 2012/0080603 discloses all limitations of claim 1 except for that “the initial electrostatic parameter being selected from the group consisting of (1) a capacitance of the semiconductor structure and (2) a difference in voltage potential between the front surface of the semiconductor structure and an electrode … the excited electrostatic parameter being a same parameter as the initial electrostatic parameter;  and  the charge trapping layer being selected from the group consisting of polycrystalline silicon, amorphous silicon, silicon germanium, silicon doped with carbon, and germanium.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893